Case: 1:19-cv-04565 Document #: 223 Filed: 12/20/19 Page 1 of 1 PageID #:4109

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Hangzhou Aoshuang E−Commerce Co., Ltd
                                                        Plaintiff,
v.                                                                   Case No.:
                                                                     1:19−cv−04565
                                                                     Honorable Martha M.
                                                                     Pacold
The Partnerships and Unincorporated Associations
Identified on Schedule "A", et al.
                                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 20, 2019:


         MINUTE entry before the Honorable Martha M. Pacold: Motion hearing held on
12/20/2019 regarding motion to expedite ruling on preliminary injunction motions [215],
motion to vacate Magistrate's discovery order [205]. Defendants' motion to expedite ruling
on preliminary injunction motions [215] is granted in part and denied in part. The motion
is granted to the extent the Court is setting an expedited briefing schedule on the motion
that is forthcoming. Defendants' motion is due 12/23/2019. Plaintiff's response is due by
12/30/2020. Defendants' reply brief is due by 1/6/2020. The case is set for hearing on
1/9/2020 at 10:30 a.m. for a potential ruling. Defendants' oral motion to file document
number 222 in excess of fifteen pages is granted. (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
